DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.

Response to Amendment
This Office Action is in response to the Request for Continued Examination filed on the date: March 5, 2021.
Claims 1-4 and 6-16 are currently pending.  Claim 1 has been amended.  Claim 5 is canceled.  No claims are new.

Response to Arguments
Applicant’s arguments, see REMARKS pages 8-13, with respect to the rejection of independent claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Christopher Hermanson (Reg#: 48244) on March 25, 2021.

The application has been amended as follows: 
Claim 1 line 1 on page 3:
“said linking tracks are arranged 
		Claim 9 line 3 on page 4:
“… and the second capacitive electrodes at potentials 
Claim 10 line 2 on page 5:
“The device according to claim 9, in which the guard potential comprises one of the following potentials: …”
Claim 10 line 5 on page 5:
“a potential identical
Claim 14 lines 6-9 on page 6:
“polarized at a potential 
polarized at a potential 
polarized at a potential 
Claim 16 line 2 on page 7:
“…, further comprising the capacitive interface device superimposed on or integrated with a display device.”

Allowable Subject Matter
Claims 1-4 and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“linking tracks arranged in the detection surface so as to electrically connect a plurality of adjacent third capacitive electrodes; …; a third electrically conductive layer, arranged between the first electrically conductive layer and the second electrically conductive layer, with the third capacitive electrodes and the linking tracks, said linking tracks are arranged parallel to the second capacitive electrodes, and at least partly under the second capacitive electrodes to reduce cross-talk caused by parasitic capacitive couplings between the linking tracks and a detected object,” when used in combination with all other limitations of claim 1.
	Claims 2-4 and 6-16 are allowed for depending on claim 1.

The closest references are found based on the updated search:
a)  Stronks et al. discloses “Devices and methods for reduction of display to touch crosstalk” (see 2015/0084911)
b)  Kim discloses “Display device and driving method thereof” (see 2014/0132559)
c)  Tan et al. discloses “High density dynamic bus routing scheme” (see 5815031)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-4 and 6-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867